C.D. San Juan. Sentencia Declaratoria.
Examinada la moción que antecede, se señala la sesión del día 13 de febrero próximo, a las 2 p.m., para oír a las partes sobre la procedencia de la misma y especialmente sobre la cuestión de conocimiento judicial envuelta. Mientras tanto se ordena que en el séptimo párrafo de la opinión (53 D.P.R. 912) la frase “con la disposición específica que tal rebaja surtiría efecto a partir de una fecha futura” sea enmendada y por la presente queda enmendada para que lea como sigue: “con la disposición específica de que tal rebaja surtiría efecto a partir del I. de julio de 1935”.